Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 11/17/2020, claim(s) 1 (and by extension its/their dependents) have been amended, claim(s) 5 and 6 has/have been canceled, and claim(s) 8 is/are new. Claim(s) 1-4, and 7-8 is/are pending in this application.

Response to Arguments
Applicant’s amendments have successfully overcome the 112 rejection. Hence that rejection is withdrawn.
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US 2016/0368492) in view of Aoki (US 2018/0218601) and further in view of Yamada (US 2008/0004761).
With respect to claim 1 Al-Stouhi teaches a drive support apparatus used in a self-vehicle comprising: 
a Vehicle-to-Vehicle (V2V) communicator performing a vehicle-to-vehicle communication with an other car (Al-Stouhi ¶[27-32] See especially [32] which discloses V2V network and that the two vehicles can directly communicate); 
a self-vehicle position specifier specifying a current position of the self-vehicle based on navigation signals transmitted from a navigation satellite (Al-Stouhi Fig. 6 element 604 ¶[36, 74]); 
an other car information obtainer obtaining other car information indicative of a current position, a travel direction and a travel speed of the other car via the V2V communicator (Al-Stouhi Fig. 6 element 612 ¶[36, 79]); 
a mapper identifying a position of the self-vehicle on a road map that shows a connection relationship of roads and intersections, based on the current position of the self-vehicle specified by the self-vehicle position specifier, each of the intersections having node information including coordinate information of an intersection node (Al-Stouhi Fig. 4 ¶[44, 57-60] note that the map database with the intersections can be viewed as nodes); 
a front intersection identifier identifying a front intersection to be traveled by the self-vehicle as a front intersection node based on an identification result of the mapper (Al-Stouhi Fig. 4 ¶[44, 57-60]); 

a collidable car identifier identifying a collidable car that may possibly collide with the self-vehicle in a specific intersection, based on (i) the current position of the self-vehicle specified by the self-vehicle position specifier and (ii) the other car information obtained by the other car information obtainer (Al-Stouhi Fig. 2, 6 ¶[72]).
Al-Stouhi does not teach:
an intersection area specifier specifying an intersection area of the front intersection as a boundary centered around the front intersection node that is identified by the front intersection identifier; 2Application No.: 15/356,744Docket No.: 4041J-002906-US 
an intersection in-or-out determiner determining sequentially whether the self- vehicle exists inside of the intersection area or outside of the intersection area of the front intersection, based on a comparison between (i) the current position of the self- vehicle specified by the self-vehicle position specifier relative to (ii) the boundary around the front intersection node specified by the intersection area specifier, the self-vehicle existing inside the intersection area when the self-vehicle is inside the boundary around the front intersection node, and the self-vehicle existing outside the intersection area when the self-vehicle is outside the boundary around the front intersection node; and 
(A) in response to the intersection in-or-out determiner determining that the self- vehicle exists inside of the intersection area, the front intersection identifier does not update the front intersection to a next intersection in a travel direction of the self-vehicle until the intersection in-or-out determiner determines that the self-vehicle has exited the intersection area; and 
(B) in response to the intersection in-or-out determiner determining that the self- vehicle has exited the intersection area, the front intersection identifier updates the front intersection to the next intersection in the travel direction of the self-vehicle.


Aoki teaches an intersection area specifier specifying an intersection area of the front intersection as a boundary centered around the front intersection node that is identified by the front intersection identifier (Aoki Figure 2-3, element R1 ¶[97-98]); 

Therefore as shown above Al-Stouhi teaches a base invention of a drive support apparatus to assist a driver in navigating an intersection. (2) Aoki teaches a technique of using a boundary within a drive support device to identify when a vehicle has entered an intersection applicable to the base invention. (3) One of ordinary skill in the art would have recognized that applying the known technique from Aoki to the base invention of Al-Stouhi since it would have resulted in the predictable result of using a boundary within a drive support device to identify when a vehicle has entered an intersection and would have improved the system by more precisely allowing the system to identify a potentially hazardous setting. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Al-Stouhi to apply the technique from the teachings of Aoki because the technique taught by Aoki was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known 
With respect to the following limitations:
(A) in response to the intersection in-or-out determiner determining that the self- vehicle exists inside of the intersection area, the front intersection identifier does not update the front intersection to a next intersection in a travel direction of the self-vehicle until the intersection in-or-out determiner determines that the self-vehicle has exited the intersection area; and 
(B) in response to the intersection in-or-out determiner determining that the self- vehicle has exited the intersection area, the front intersection identifier updates the front intersection to the next intersection in the travel direction of the self-vehicle.

Although these features are not explicitly taught by Al-Stouhi or Aoki, it would appear that these features are an obvious modification to Al-Stouhi or Aoki. Specially, both Al-Stouhi and Aoki teach a system to assist a driver at an intersection. It would be obvious that the assist device would only assist the driver at the current intersection since it would be illogical to provide the driver with information related to an intersection. Furthermore it would be obvious to use leaving an intersection as the trigger to switch to the next intersection since once an intersection has been left and the vehicle has traveled far enough to render it irrelevant, there is no reason why a system would continue to consider it. However, assuming arguendo, applicant has been provided with Yamada (US 2008/0004761). 
Yamada teaches a system for determining when a vehicle has left an intersection wherein: 
(A) in response to the intersection in-or-out determiner determining that the self- vehicle exists inside of the intersection area, the front intersection identifier does not update the front intersection to a next intersection in a travel direction of the self-vehicle (Yamada Abstract Fig. 6 S205 ¶[46, 60] wherein the system determines it’s not near a link change position ie NO in 
(B) in response to the intersection in-or-out determiner determining that the self- vehicle has exited the intersection area, the front intersection identifier updates the front intersection to the next intersection in the travel direction of the self-vehicle (Yamada Abstract Fig. 6 S205 ¶[46, 60] wherein the system determines it’s near a link change position ie YES in Figure 6).
It is noted by the examiner that Yamada deals with both intersections and the area between the intersection however, it will be appreciated that once intersection, the next “intersection link” would be considered the front intersection as it is the next upcoming intersection.
Thus as shown above Al-Stouhi teaches a base invention of an assist device for use at intersections. Yamada teaches a technique of determining when to update control of a vehicle to a following intersection based on the vehicle being present in/leaving an intersection applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Yamada to the base invention of Al-Stouhi since it would have resulted in the predictable result of determining when to update control of a vehicle to a following intersection based on the vehicle being present in/leaving an intersection and would have improved the system by allowing the system to more accurately determine which intersection the user is currently driving in/to and thus allows the system to provide the appropriate assistance. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Al-Stouhi to apply the technique from the teachings of Yamada because the technique taught by Yamada was recognized as part 


With respect to claim 2, Al-Stouhi as modified in claim 1, teaches drive support apparatus, further comprising: 
a behavior information obtainer obtaining, as behavior information of the self-vehicle, a travel direction and a vehicle speed of the self-vehicle (Al-Stouhi Fig 2, 204 ¶[52-54, 73, 84]); 
a self-vehicle predictor predicting a travel path of the self-vehicle in a future, based on (i) the current position of the self-vehicle specified by the self-vehicle position specifier and (ii) the behavior information obtained by the behavior information obtainer (Al-Stouhi Fig 2, 204 ¶[52-54, 73, 84]); 
another car predictor predicting a travel path of the other car based on the other car information obtained by the other car information obtainer, wherein the collidable car identifier (Al-Stouhi Fig 2, 204 ¶[52-54, 73, 84])
identifies the collidable car based on a predicted crossing between the travel path of the self-vehicle and the travel path of the other car (Al-Stouhi Fig 2, 204 ¶[52-54, 73, 84]), and 
ii) estimates a type of collision between the self-vehicle and the collidable car based on a crossing path angle between the travel path of the other car and the travel path of the self-vehicle (Al-Stouhi Fig 2, 204 ¶[52-54, 73, 84]). 

With respect to claim 3, Al-Stouhi as modified in claim 1, teaches drive support apparatus, wherein the mapper i) identifies a travel road of the self-vehicle currently traveled by the self-vehicle, based on a current position of the self-vehicle on the road map, ii) identifies a current position of the other car on the road map, based on the other car information obtained by the other car information obtainer, and iii) identifies a travel road of the other car currently traveled by the other car, based on the current position of the other car on the road map, and the collidable car identifier iv) identifies the collidable car, based on the travel road of the other car being connected to the front intersection, and v) estimates a type of collision between the self-vehicle and the collidable car, based on a crossing road angle between the travel road of the other car, and the travel road of the self-vehicle (Al-Stouhi Fig 2, Fig 6 element 602-620 ¶[52-54, 73-84]). 

With respect to claim 4, Al-Stouhi as modified in claim 1, teaches drive support apparatus, wherein the collidable car identifier estimates the type of collision between the self-vehicle and the collidable car, when the intersection in-or-out determiner is determining that the self-vehicle is currently in the area boundary of the front intersection, based on a crossing angle between (i) the travel road of the self-vehicle and (ii) the travel road of the collidable car, 

With respect to claim 7, Al-Stouhi as modified in claim 1, teaches drive support apparatus, further comprising: a notifier performing a process that notifies, via a preset information providing device, the driver of information about the collidable car that is identified by the collidable car identifier (Al-Stouhi ¶[88]).

With respect to claim 8, Al-Stouhi as modified in claim 1, teaches a drive support apparatus used in a self-vehicle comprising: 
a Vehicle-to-Vehicle (V2V) communicator performing a vehicle-to-vehicle communication with other cars (Al-Stouhi ¶[27-32] See especially [32] which discloses V2V network and that the two vehicles can directly communicate);
a map storage that stores a road map indicating a connection relationship of roads and intersection, each of the intersections having node information including coordinate information of an intersection node (Al-Stouhi Fig. 4 ¶[44, 57-60] note that the map database with the intersections can be viewed as nodes);
a controller having a processor and memory configured to: 
determine a current position of the self-vehicle based on navigation signals transmitted from a navigation satellite (Al-Stouhi Fig. 6 element 604 ¶[36, 74]);

identify a position of the self-vehicle on the road map based on the current position of the self-vehicle (Al-Stouhi Fig. 4 ¶[44, 57-60] note that the map database with the intersections can be viewed as nodes);
perform a first front intersection identification process to designate a first intersection to be traveled by the self-vehicle as a front intersection based on the identified position of the self-vehicle on the road map, the front intersection corresponding to a front intersection node (Al-Stouhi Fig. 4 ¶[44, 57-60]);
specify an intersection area of the front intersection that is identified by the front intersection identifier (Al-Stouhi Fig. 4 ¶[44, 57-60]);
perform an inside intersection collision estimation process to determine whether the self-vehicle will possibly collide with the collidable car in the intersection area of the front intersection in response to determining that the self- vehicle is located inside of the front intersection, the inside intersection collision estimation process including identifying the collidable car (Al-Stouhi Fig 2, 204 ¶[52-54, 73, 84])  in the intersection area of the front intersection and estimating a collision type (Al-Stouhi Fig 2, 204 ¶[52-54, 73, 84]) for a possible collision between the collidable car and the self-vehicle in the intersection area of the front intersection based on information about the collidable car and the self-vehicle included in the stored results of the outside intersection collision estimation process that was performed 
perform a collision estimation process to determine whether the self-vehicle will possibly collide with a collidable car from the other cars the collision estimation process including: (i) determining a predicted travel path of the self-vehicle (Al-Stouhi Fig 2, 204 Fig. 6, 604-624 ¶[52-54, 73, 84]), (ii) determining predicted travel paths for each of the other cars in communication with the self-vehicle, (Al-Stouhi Fig 2, 204 Fig. 6, 604-624 ¶[52-54, 73, 84]) (iii) determining whether a predicted travel path of any of the other cars intersects with the predicted travel path of the self-vehicle in the front intersection, (Al-Stouhi Fig 2, 204 Fig. 6, 604-624 ¶[52-54, 73, 84]) (iv) determining an intersection point between the predicted travel path of the self- vehicle and each of the predicted travel paths for each of the other cars, (Al-Stouhi Fig 2, 204 Fig. 6, 604-624 ¶[52-54, 73, 84]) (v) calculating times until the self-vehicle reaches each of the intersection points, (Al-Stouhi Fig 2, 204 Fig. 6, 604-624 ¶[52-54, 73, 83-84] see ¶[83]) (vi) calculating times until each of the other cars reach each of the corresponding intersection points, and (Al-Stouhi Fig 2, 204 Fig. 6, 604-624 ¶[52-54, 73, 83-84] see ¶[83]) (vii) identifying a car from the other cars as the collidable car in response to determining that a difference between the times when the self- vehicle and the identified car each reach the intersection point of the predicted travel path for the identified car and the predicted travel path of the self-vehicle is less than a predetermined threshold (Al-Stouhi Fig 2, 204 Fig. 6, 604-624 ¶[52-54, 73, 83-84, 86, 90] See ¶[86] wherein the probability of collision is calculated and ¶[90] wherein the system determines the avoidance response based on the probability);


Al-Stouhi does not teach 
specify an intersection area of the front intersection as a boundary centered around the front intersection node that is identified by the front intersection identifier;
determine whether the self-vehicle is located inside of the intersection area or outside of the intersection area of the front intersection based on a comparison between (i) the current position of the self-vehicle and (ii) the boundary centered around the front intersection node;
perform an outside intersection collision estimation process to determine whether the self-vehicle will possibly collide with a collidable car from the other cars in response to determining that the self-vehicle is located outside of the front intersection, the outside intersection collision estimation process including: (i) determining a predicted travel path of the self-vehicle,
and perform a second front intersection identification process to designate a second intersection as the front intersection in response to the self-vehicle exiting the first intersection based on the identified position of the self-vehicle on the road map, the second intersection being a next intersection to be traveled by the self-vehicle after the self-vehicle exits the first intersection.

Aoki teaches a drive support apparatus configured to specify an intersection area of the front intersection as a boundary centered around the front intersection node that is identified by the front intersection identifier (Aoki Figure 2-3, element R1 ¶[97-98]);
determine whether the self-vehicle is located inside of the intersection area or outside of the intersection area of the front intersection based on a comparison between (i) the current position of the self-vehicle (Aoki ¶[66]) and (ii) the boundary centered around the front intersection node (Aoki Figure 2-3, element R1 ¶[97-98]);
Therefore as shown above Al-Stouhi teaches a base invention of a drive support apparatus to assist a driver in navigating an intersection. (2) Aoki teaches a technique of using a boundary within a drive support device to identify when a vehicle has entered an intersection 
Yamada teaches a drive support apparatus configured to perform an outside intersection process to determine whether the self-vehicle is located outside of the front intersection (Yamada Abstract Fig. 6 S205 ¶[46, 60]), 
and perform a second front intersection identification process to designate a second intersection as the front intersection in response to the self-vehicle exiting the first intersection based on the identified position of the self-vehicle on the road map, the second intersection being a next intersection to be traveled by the self-vehicle after the self-vehicle exits the first intersection (Yamada Abstract Fig. 6 S205 ¶[46, 60] wherein the system determines it’s near a link change position ie YES in Figure 6).
It is noted by the examiner that Yamada deals with both intersections and the area between the intersection however, it will be appreciated that once intersection, the next 
Thus as shown above Al-Stouhi teaches a base invention of an assist device for use at intersections. Yamada teaches a technique of determining when to update control of a vehicle to a following intersection based on the vehicle being present in/leaving an intersection applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Yamada to the base invention of Al-Stouhi since it would have resulted in the predictable result of determining when to update control of a vehicle to a following intersection based on the vehicle being present in/leaving an intersection and would have improved the system by allowing the system to more accurately determine which intersection the user is currently driving in/to and thus allows the system to provide the appropriate assistance. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Al-Stouhi to apply the technique from the teachings of Yamada because the technique taught by Yamada was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Al-Stouhi that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Lastly, with respect to applicant’s limitation of: 
perform an outside intersection collision estimation process to determine whether the self-vehicle will possibly collide with a collidable car from the other cars in response to determining that the self-vehicle is located outside of the front intersection, the outside intersection collision estimation process including: 

Yamada. Yamada directly teaches when a vehicle has entered and exited an intersection (Yamada Abstract Fig. 6 S205 ¶[46, 60]). Al-Stouhi teaches that intersections have an increased risk of accident (Al-Stouhi ¶[1]). Additionally, although Al-Stouhi is specifically drawn to assisting a vehicle in an intersection, one of ordinary skill in the art would readily recognize that the techniques taught by Al-Stouhi for avoiding collisions in an intersection would also be applicable to a vehicle that was not in an intersection as they are comparable situations. In view of these teachings, modifying Al-Stouhi to perform an outside intersection collision estimation process to determine whether the self-vehicle will possibly collide with a collidable car from the other cars in response to determining that the self-vehicle is located outside of the front intersection, the outside intersection collision estimation process including would be obvious because being inside vs outside of an intersection is a different situation with different risks and the techniques of recognizing that you are inside or outside of an intersection are known as are the techniques for avoiding collisions between vehicles.  
Thus as shown above (1) Al-Stouhi and Yamada contains teaching, suggestion, and/or motivation to modify the reference. (2) There is a clear expectation of success because the techniques being used by Al-Stouhi within an intersection are clearly applicable outside of an intersection. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Al-Stouhi to include perform an outside intersection collision estimation process to determine whether the self-vehicle will possibly collide with a collidable car from the other cars in response to determining that the self-vehicle is located outside of the front intersection, the outside intersection collision estimation process .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/J.S.F/Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665